DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, 18-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by Zhang (“Attention Aggregation Encoder-Decoder Network Framework for Stereo Matching, May 2020).

Regarding claim 1, Zhang teaches a method, comprising: 
extracting first feature maps from left images captured by a first camera ( Target image in Fig. 1); 
extracting second feature maps from right images captured by a second camera( Reference image in Fig. 1); 
calculating a matching cost based on a comparison of the first and second feature maps to generate a cost volume( 4D cost volume in Fig. 1); 
generating an attention-aware cost volume from the generated cost volume( Cost aggregation network in Fig. 1); and 
aggregating the attention-aware cost volume to generate an output disparity ( Predicted disparity map in Fig. 1).

Regarding claim 2, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises assigning different weights for different disparity levels in the generated cost volume( II B, Different channels in the cost volume contain different information and weight responses).

Regarding claim 3, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises: 
partitioning a 4-dimensional (4D) map of the generated cost volume into D 3-dimensional (3D) maps, each of the 3D feature maps have a size CxHxW, where D represents a disparity level, C represents a number of channels, H represents height, and W represents width(Fig. 3; Page 762, left col,  the channel dimensions in the 3D cost volume, and each disparity dimension contains a C × H × W 2D feature map); 
applying channel attention to each of the 3D feature maps to obtain the attention-aware feature maps ( X in Fig. 3); and 
concatenating the attention-aware feature maps to a 4D feature map of the attention-aware cost volume( E in Fig. 3) .

Regarding claim 4, Zhang teaches the method of claim 3, wherein a CxC attention matrix is utilized to apply the channel attention to each of the 3D feature maps( equation (3)).

Regarding claim 5, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises assigning different weights for different channels in the generated cost volume ( equation (4)).

Regarding claim 6, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises: 
partitioning a 4-dimensional (4D) map of the generated cost volume into C 3-dimensional (3D) maps, each of the 3D feature maps have a size DxHxW, where C represents a number of channels, D represents a disparity level, H represents height, and W represents width(Fig. 3; Page 762, left col,  the channel dimensions in the 3D cost volume, and each disparity dimension contains a C × H × W 2D feature map); 
applying channel attention to each of the 3D feature maps to obtain the attention-aware feature maps ( X in Fig. 3); and 
concatenating the attention-aware feature maps to a 4D feature map of the attention-aware cost volume( E in Fig. 3).

Regarding claim 7, Zhang teaches the method of claim 6, wherein a DxD attention matrix is utilized to apply the channel attention to each of the 3D feature maps( equation (3)).

Regarding claim 8, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises: 
reshaping a 4-dimensional (4D) map of the generated cost volume having a size of CxDxHxW into a 2-dimensional (2D) map have a size (WHC)xD, where C represents a number of channels, D represents a disparity level, H represents height, and W represents width( reshape in Fig. 3); 
applying channel attention to the 2D feature map to obtain the attention-aware feature map( X in Fig. 3); 
reshaping the attention-aware feature map into a 4D feature map of the attention-aware cost volume( E in Fig. 3).

Regarding claim 9, Zhang teaches the method of claim 8, wherein a DxD attention matrix is utilized to apply the channel attention to the 2D feature map( equation (3)).

Regarding claim 10, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises: 
reshaping a 4-dimensional (4D) map of the generated cost volume having a size of CxDxHxW into a 2-dimensional (2D) map have a size (DWH)xC, where C represents a number of channels, D represents a disparity level, H represents height, and W represents width( reshape in Fig. 3); 
applying channel attention to the 2D feature map to obtain the attention-aware feature map( X in Fig. 3); 
reshaping the attention-aware feature map into a 4D feature map of the attention-aware cost volume( E in Fig. 3).

Regarding claim 11, Zhang teaches the method of claim 10, wherein a CxC attention matrix is utilized to apply the channel attention to the 2D feature map( equation (3)).

Regarding claim 12, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises: 
reshaping a 4-dimensional (4D) map of the generated cost volume having a size of CxDxHxW into a 2-dimensional (2D) map have a size WHxCD, where C represents a number of channels, D represents a disparity level, H represents height, and W represents width( reshape in Fig. 3); 
applying channel attention to the 2D feature map to obtain the attention-aware feature map( reshape in Fig. 3); 
reshaping the attention-aware feature map into a 4D feature map of the attention-aware cost volume( reshape in Fig. 3).

Regarding claim 13, Zhang teaches the method of claim 12, wherein a CDxCD attention matrix is utilized to apply the channel attention to the 2D feature map( equation (3)).

Regarding claim 14, Zhang teaches the method of claim 1, wherein generating the attention-aware cost volume comprises: 
reshaping a 4-dimensional (4D) map of the generated cost volume having a size of CxDxHxW into a 2-dimensional (2D) map have a size CDxWH, where C represents a number of channels, D represents a disparity level, H represents height, and W represents width( reshape in Fig. 3); 
applying channel attention to the 2D feature map to obtain the attention-aware feature map( X in Fig. 3); 
reshaping the attention-aware feature map into a 4D feature map of the attention-aware cost volume( E in Fig. 3).

Regarding claim 15, Zhang teaches the method of claim 12, wherein a WHxWH attention matrix is utilized to apply the channel attention to the 2D feature map( equation (3)).

Claims 18-20 recite the system for the method in claim 1-2. Since Zhang also teaches a system ( I, medical imaging, autonomous driving [1] and intelligent control of robots) , Claims 18-20 are also rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jeong ( “Convolutional cost aggregation for robust stereo matching”, 2017).

Regarding claim 16, Zhang teaches the method of claim 1.
Zhang does not expressly teach fusing two or more aggregated disparities from different networks trained with different disparity ranges to provide a final output disparity.
However, Jeong teaches using two or more aggregated disparities from different networks trained with different disparity ranges ( Pairwise  Disparity Boundaries in Fig. 2) to provide a final output disparity ( Disparity Map in Fig. 2).
It would have been obvious to one of ordinary still in the art to train Unary Network as taught by Zhang  with different training set as taught by Jeong, and then find final disparity following the teaching by Jeong.   since the claimed invention is merely a combination of Jeong and Zhang, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.
Regarding claim 17, Zhang in view of Jeong teaches the method of claim 16, further comprising training the two or more aggregated disparities on different disparity ranges, prior to fusing the two or more aggregated disparities( page 2524, left column, across disparity candidates).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661